Citation Nr: 0025272	
Decision Date: 09/21/00    Archive Date: 09/27/00

DOCKET NO.  97-00 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for residuals of 
hemorrhoid surgery, including a prolapse of the rectum.

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for post-operative 
residuals of a cleft palate.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1996 rating decision by the 
RO that denied the veteran's application to reopen previously 
denied claims of service connection for residuals of 
hemorrhoid surgery, including a prolapsed rectum, and post-
operative residuals of a cleft palate.  The veteran testified 
at a hearing at the RO in February 1997.  Previously, this 
case was before the Board in December 1998 when it was 
remanded for additional development.

By a June 1946 rating decision, the RO denied a claim of 
service connection for post-operative residuals of a cleft 
palate.  The RO notified the veteran of the decision in 
June 1946, but he did not initiate an appeal within the one-
year period allowed and, as a result, the denial became 
final.   38 U.S.C.A. § 7105 (West 1991).  By a March 1981 
rating decision, the RO denied a claim of service connection 
for residuals of hemorrhoid surgery, including a prolapse of 
the rectum.  The RO notified the veteran of the decision in 
March 1981, but he did not initiate an appeal within the one-
year period allowed and, as a result, the denial became 
final.   38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.118 
(1980).  

With respect to the previous denials, it should be noted that 
a previously denied claim of service connection may not be 
reopened in the absence of new and material evidence.  See 
38 U.S.C.A. § 5108 (West 1991).  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) has made 
it clear that the Board has a duty to address the new and 
material evidence issue regardless of the RO's actions.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996); Butler v. Brown, 
9 Vet. App. 167 (1996).  Consequently, the decision that 
follows includes a determination on the question of whether 
any of the previously denied claims should be reopened.


FINDINGS OF FACT

1.  In June 1946, the RO denied the veteran's claim of 
service connection for post-operative residuals of a cleft 
palate.  In March 1981, the RO denied the veteran's claim of 
service connection for residuals of hemorrhoid surgery, 
including a prolapse of the rectum.  The veteran was notified 
of the denials, but did not initiate an appeal.

2.  Evidence received since the June 1946 RO denial is not so 
significant that it must be considered to decide fairly the 
merits of the veteran's claim of service connection for post-
operative residuals of a cleft palate.

3.  Evidence received since the March 1981 RO denial is not 
so significant that it must be considered to decide fairly 
the merits of the veteran's claims of service connection for 
residuals of hemorrhoid surgery, including a prolapse of the 
rectum.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for post-
operative residuals of a cleft palate has not been submitted.  
38 U.S.C.A. §§ 1110, 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for residuals 
of hemorrhoid surgery, including a prolapse of the rectum has 
not been submitted.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's current claims of service connection for post-
operative residuals of a cleft palate and residuals of 
hemorrhoid surgery, including a prolapse of the rectum are 
not his first such claims.  As noted above, by a June 1946 
rating decision, the RO denied a claim of service connection 
for post-operative residuals of a cleft palate.  The RO 
notified the veteran of the decision in June 1946, but he did 
not initiate an appeal within the one-year period allowed 
and, as a result, the denial became final.   38 U.S.C.A. 
§ 7105 (West 1991).  By a March 1981 rating decision, the RO 
denied a claim of service connection for residuals of 
hemorrhoid surgery, including a prolapse of the rectum.  The 
RO notified the veteran of that decision in March 1981, but 
he did not initiate an appeal within the one-year period 
allowed and, as a result, the denial became final.   
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 19.118 (1980).

As a result, the Board may now consider the veteran's claims 
of service connection on the merits only if "new and 
material evidence" has been presented or secured since the 
June 1946 and March 1981 denials.  38 U.S.C.A. § 5108 
(West 1991); Manio v. Derwinski, 1 Vet. App. 144, 145-46 
(1991).  (For the purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) has been 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit indicated that the Colvin test for "materiality" 
made it more difficult for claimants to submit new and 
material evidence than did the test found in 38 C.F.R. 
§ 3.156, and thus the Federal Circuit overruled Colvin in 
this respect.  Therefore, the ruling in Hodge must be 
considered as easing the appellant's evidentiary burden when 
seeking to reopen a previously and finally denied claim.  
Hodge, supra.

The Court, in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), held that Hodge requires the replacement of a two-step 
approach to handling applications to reopen as outlined in 
Manio v. Derwinski with a three-step approach.  See also 
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  Under 
this three-step approach, the Secretary must first determine 
whether new and material evidence has been presented under 
38 C.F.R. § 3.156(a).  Second, if new and material evidence 
has been presented, the Secretary must determine whether, 
based upon all of the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a).  Third, if the claim is well grounded, then the 
Secretary may proceed to evaluate the merits of the claim, 
but only after ensuring the duty to assist under 38 U.S.C. 
§ 5107(a) has been fulfilled.  Elkins, supra.

Cleft Palate

The Board has reviewed the evidence associated with the 
claims file since the June 1946 denial, and finds that new 
and material evidence has not been presented to reopen the 
claim of service connection for post-operative residuals of a 
cleft palate.  (The specified basis for the denial of service 
connection in June 1946 was that the veteran's cleft palate 
was a constitutional or developmental abnormality and not a 
disability under the applicable law).

The evidence available at the time of the June 1946 denial 
included the veteran's service medical records.  An 
August 1942 pre-induction examination report reflects  that 
the veteran had a pre-existing cleft palate disability.  It 
was noted that the veteran's cleft palate and harelip were 
repaired, and that his cleft palate interfered with talking 
and eating.  An April 1943 Army Reclassification Board report 
indicates that the veteran was on limited service because of 
a deformity of the upper lip and palate resulting from a 
repair of the harelip and cleft palate.  A February 1945 
dental record notes that the veteran's cleft palate was open 
in two places along the median line.  A June 1945 dental 
record notes that the veteran's cleft palate was opening into 
the nasal cavity.  His December 1945 separation examination 
report reflects that the veteran had had a cleft palate 
operation in June 1945.  It was also noted that he had had a 
cleft palate, incomplete anterior portion, which had existed 
prior to service.

The veteran submitted his application to reopen his claim of 
service connection for post-operative residuals of a cleft 
palate in February 1996.  The evidence received since the 
June 1946 RO denial includes service personnel records 
received in July 1980, a photocopy of a photograph submitted 
by the veteran in March 1996, VA examination reports, dated 
in February 1981 and April 1997, and private treatment 
reports, dated in July 1980, September 1980, and 
February 1996.

Initially, the Board finds the veteran's written statements 
and February 1997 RO testimony to the effect that his pre-
existing disability was aggravated by service new, but not 
material.  The veteran testified that he had had surgery to 
repair his cleft palate in service but that it had worsened 
as a result of that surgery.  While the veteran is competent 
to describe symptoms he was experiencing and which he 
observed during service, his assertions that his cleft palate 
disability was aggravated by service are not helpful to the 
fact-finding process because he is not competent to provide 
evidence that requires medical expertise.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Moray v. 
Brown, 5 Vet. App. 211, 214 (1993) (holding that lay 
assertions of medical causation cannot serve as a predicate 
to reopen a previously denied claim).

Turning to the remaining evidence, the Board finds that such 
evidence is new in that it was not of record at the time of 
the June 1946 denial, but it is not material because it does 
not address the issue of service connection for post-
operative residuals of a cleft palate.  The newly received 
evidence generally reflects treatment for disabilities 
unrelated to the cleft palate.  Consequently, this evidence 
does not bear directly and substantially upon the issue at 
hand:  whether a preexisting cleft palate disability 
increased in severity during service beyond the naturally 
expected course of such pre-existing disability.  In sum, it 
does not tend to support the veteran's claim in a manner 
different from the evidence previously of record.  
Consequently, the newly received evidence is not so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  In other words, the evidence 
does not tend to provide information directly pertinent to 
the underlying question of service connection beyond what was 
known previously.  Accordingly, the Board concludes that the 
veteran has not submitted new and material evidence under 
38 C.F.R. § 3.156(a).

Residuals of Hemorrhoid Surgery

Turning to the issue of whether new and material evidence has 
been submitted to reopen a claim of service connection for 
residuals of hemorrhoid surgery, including a prolapse of the 
rectum, the Board has reviewed the evidence associated with 
the claims folder since the March 1981 RO denial, and finds 
that new and material evidence has been presented to reopen 
the claim.  (The specific basis for the denial of service 
connection for residuals of hemorrhoid surgery, including a 
prolapse of the rectum in March 1981 was that there was no 
evidence that any residuals of hemorrhoid surgery, including 
a prolapse of the rectum were shown to have been incurred in 
service).

The evidence available at the time of the March 1981 denial 
included the veteran's service medical records, including an 
August 1942 pre-induction and December 1945 separation 
examination reports, which do not show that he had had 
hemorrhoid surgery.

Thereafter, in July 1980, K. F. Hanes, M.D., provided an 
opinion to the effect that the veteran had a prolapse of the 
rectum since a hemorrhoid surgery in service in 1944.  When 
examined by VA in February 1981, the veteran reported that he 
had had a hemorrhoidectomy in 1944 on two occasions.  He 
reported that he had had no symptoms until several years ago 
when he noted a protruding mass after bowel movements, which 
required him to push it back.  He had some bleeding but no 
pain.  The diagnoses included anal prolapse and mild, 
intermittent internal hemorrhoids.  

The veteran submitted his application to reopen his claim of 
service connection for residuals of hemorrhoid surgery, 
including a prolapse of the rectum in February 1996.  The 
evidence obtained in connection with the veteran's attempt to 
reopen includes, of particular interest, an April 1997 VA 
examination report.  When examined by VA in April 1997, the 
veteran reported that he had had a hemorrhoidectomy in 
service and had had rectal prolapse every time he moved his 
bowels ever since.  The diagnosis was "status post 
hemorrhoidectomy and he still has external hemorrhoids at 1 
to 3 o'clock and 9 to 12 o'clock."  The examiner opined that 
there was no evidence that the veteran had had a butchered 
surgery for the hemorrhoids.

As with the application to reopen a claim of service 
connection for a cleft palate, no evidence has been received 
since the prior final denial that may be considered new and 
material.  The diagnosis provided by VA in 1997 suggests that 
the veteran experiences problems that were due to a 
hemorrhoidectomy that the veteran underwent in service.  
However, this was also evident in Dr. Hanes's 1980 opinion, 
which opinion was available to the RO when it denied the 
veteran's claim in March 1981.  Consequently, the Board finds 
that the newly received medical evidence does not tend to 
prove the veteran's case beyond what was already shown in 
1981.   The veteran has testified that, because too much 
muscle was cut during the surgery in service, there is no 
muscle to pull the anus back in place after each bowel 
movement.  Consequently, he experiences a prolapse with each 
bowel movement.  Such information is cumulative.  Even Dr. 
Hanes' 1980 statement referred to a prolapse of the rectum 
since an in-service hemorrhoidectomy.  The Board therefore 
concludes that none of the newly received evidence is both 
new and material.  


ORDER

The application to reopen a claim of service connection for 
post-operative residuals of a cleft palate is denied.

The application to reopen a claim of service connection for 
residuals of hemorrhoid surgery, including a prolapse of the 
rectum is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

